MILLS, Judge.
Holt, an indigent defendant, appeals his conviction for burglary and grand theft and the trial court’s imposition of costs upon him. We affirm.
Holt contends that the trial court erred in permitting the State’s expert witness to respond to a hypothetical question which assumed facts which were not yet in evidence. This contention is without merit because sufficient facts to form the basis of the hypothetical question were established later in the trial.
It also was not error for the trial court to refuse to charge the jury separately on circumstantial evidence. Walker v. State, 414 So.2d 22 (Fla. 1st DCA 1982).
There was no reversible error in the imposition of costs. Jenkins v. State, 422 So.2d 1007 (Fla. 1st DCA 1982).
AFFIRMED.
BOOTH and THOMPSON, JJ., concur.